
	

113 HRES 663 IH: Expressing the sense of the House of Representatives on the current situation in Iraq and the urgent need to protect religious minorities from persecution from the Sunni Islamist insurgent and terrorist group the Islamic State in Iraq and Levant (ISIL) as it expands its control over areas in northwestern Iraq.
U.S. House of Representatives
2014-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 663
		IN THE HOUSE OF REPRESENTATIVES
		
			July 10, 2014
			Mr. Vargas submitted the following resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		RESOLUTION
		Expressing the sense of the House of Representatives on the current situation in Iraq and the
			 urgent need to protect religious minorities from persecution from the
			 Sunni Islamist insurgent and terrorist group the Islamic State in Iraq and
			 Levant (ISIL) as it expands its control over areas in northwestern Iraq.
	
	
		Whereas Iraq is currently embroiled in a political and religious insurrection stemming from an
			 Islamic State in Iraq and Levant (ISIL)-led offensive that began in the
			 Anbar province and has spread to key locations such as Mosul, Tikrit, and
			 Samarra and continues to engulf the region in violence and instability;
		Whereas ISIL is a transnational Sunni insurgency whose ideological and organizational roots lie in
			 both al Qaeda in Iraq and the Syria-based Jabhat al Nursa and has a stated
			 mission of establishing an Islamic state and a caliphate across the Levant
			 through violence against Shiites, non-Muslims, and unsupportive Sunnis;
		Whereas Iraq’s population is approximately 31,300,000 with 97 percent identifying themselves as
			 Muslim and the approximately 3 percent of religious minorities groups
			 comprising of Christians, Yezidis, Sabean-Mandaeans, Bahais, Shabaks,
			 Kakais, and Jews;
		Whereas the Iraqi Christian population is estimated to be between 400,000 and 850,000 with
			 two-thirds being Chaldean, one-fifth Assyrian, and the remainder
			 consisting of Syriacs, Protestants, Armenians, and Anglicans;
		Whereas the Iraqi constitution provides for religious freedom by stating—
			(1)“no law may be enacted that contradicts the principles of democracy”;
			(2)“no law may be enacted that contradicts the rights and basic freedoms stipulated in this
			 Constitution”; and
			(3)“[This Constitution] guarantees the full religious rights to freedom of religious belief and
			 practice of all individuals such as Christians, Yazidis, and Mandean
			 Sabeans”;
			Whereas over 500,000 people have been displaced by the current situation in Iraq and reports have
			 surfaced of targeted harassment, persecution, and killings of Iraqi
			 religious minorities by ISIL with little to no protection from the Iraqi
			 Government and other security forces;
		Whereas the fall of Mosul in particular has sparked enough anxiety among the Christian population
			 that for the first time in 1,600 years there was no Mass in the city;
		Whereas over 50 percent of Iraq’s Christian population has fled since the fall of Saddam Hussein,
			 1,100,000 people of diverse religious backgrounds remain internally
			 displaced and the government under Prime Minister Nouri al-Maliki has not
			 upheld its commitment to protect the rights of religious minorities;
		Whereas the United States has provided over $73,000,000 of cumulative assistance to Iraq’s minority
			 populations since 2003 through economic development, humanitarian
			 services, and capacity development;
		Whereas 84,902 Iraqis have resettled to the United States between 2007 and 2013 and over 300,000
			 Chaldean and Assyrians currently reside throughout the country,
			 particularly in Michigan, California, Arizona, Illinois, and Ohio; and
		Whereas President Barack Obama recently declared on Religious Freedom Day, Foremost among the rights Americans hold sacred is the freedom to worship as we choose … we also
			 remember that religious liberty is not just an American right; it is a
			 universal human right to be protected here at home and across the globe.
			 This freedom is an essential part of human dignity, and without it our
			 world cannot know lasting peace: Now, therefore, be it
	
		That the House of Representatives—
			(1)reaffirms its commitments to promoting and protecting religious freedom around the world and
			 providing relief to minority groups facing persecution;
			(2)calls on the United States Department of State to work with the Kurdistan Regional Government, the
			 Iraqi central government, neighboring countries, the diaspora community in
			 the United States, the United Nations High Commissioner for Refugees, and
			 other key stakeholders to help secure safe havens for those claiming
			 amnesty in Iraq;
			(3)respectfully requests the addition of a Special Representative for Religious Minorities to be
			 included in Prime Minister al-Maliki’s newly reconstructed government; and
			(4)urges the Administration to expedite the visa processing for Iraq’s minority groups and to lift the
			 quota cap for Iraqi-Christians in order to streamline the process of
			 accepting refugees by reallocating immigration quotas rather than
			 increasing the 70,000 refugee limitation.
			
